DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This application claims priority to May 3, 2019.
    
Election/Restriction
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Eating disorder:  Applicant(s) is/are required to elect a single disorder (for example those disorders of claim 3, i.e., anorexia nervosa) for the method of treatment through the use of the claimed compounds. 

A single formulation of the invention:  Applicant(s) is/are required to elect a single pharmaceutical formulation used by the method of treatment of claims 1-7.  Applicants are required to identify ALL components, actives and excipients, by their name and their quantitative amounts.  Claims that include components and/or active amounts outside of the election will be withdrawn from examination until an allowable base claim is determined.

Device of route of administration: Applicant(s) is/are required to elect a route of administration practiced by the claimed invention, i.e., nasal administration via device (for example, a syringe, pump spray bottle, inhaler, etc.)

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

(a) the species have acquired a separate status in the art in view of their different classification; 
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Please note that a proper reply requires a specific format for any amendments.  An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.  
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. For further reference of proper claim formatting see MPEP 608.01(l)-(m).1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
    

    
        1 https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e45048.html
        https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e45061.html